Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/708,820 filed on 03/30/2022. This communication is the first action on the merits.

Status of Claims
Claims 1-8 are currently pending and have been rejected as follows.

Priority
Applicant’s priority claim(s) to application(s) JP2019-194310 filed 10/25/2019 and PCT/JP2020/026888 filed 07/09/2020 are acknowledged. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

IDS
The information disclosure statement filed on 03/30/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites: “a member setting unit for setting one or more users to be members of a form or an entity in accordance with 15specification performed on a user screen by a user an entity updating unit for updating item data of an entity specified on a user screen by a user, in accordance with the specification of the entity and an instruction to update an attribute value of the specified entity;”.  Examiner recommends a semicolon be placed to differentiate the two limitations, i.e.: --a member setting unit for setting one or more users to be members of a form or an entity in accordance with 15specification performed on a user screen by a user; an entity updating unit for updating item data of an entity specified on a user screen by a user, in accordance with the specification of the entity and an instruction to update an attribute value of the specified entity;-- be recited. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are in claims 1-8, i.e.: 
In claim 1: 
a user screen providing unit for providing a user terminal with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 
an entity setting unit for creating an entity in 10accordance with an entity creating instruction based on selection of a form performed on a user screen by a user and the selected form; 
a member setting unit for setting one or more users to be members of a form or an entity in accordance with 15specification performed on a user screen by a user 
an entity updating unit for updating item data of an entity specified on a user screen by a user, in accordance with the specification of the entity and an instruction to update an attribute value of the specified entity; and 20
an update notifying unit for notifying a user terminal of the update of the specified entity, wherein when providing a user screen to a user, the user screen providing unit selects, as an entity to be displayed on the user screen, an entity with which the user is associated as a 25member thereof from among a plurality of entities, and the update notifying unit notifies members of the Z008-50001US51 updated entity of the update.  
In claim 2: further comprising: a form setting unit for creating a form in accordance 5with a form creating instruction from a user on a user screen, wherein the form setting unit defines a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form, and 10the entity setting unit sets a data set of an entity by receiving input of item data of an item enabled in a form.  
In claim 3: wherein the form setting unit sets whether to make a form or an 15entity available to public in accordance with specification by a user, and the user screen providing unit provides an entity set to be available to public as a disclosed web page.  20
In claim 5: wherein Z008-50001US52 upon receiving a withdrawal instruction from a user being a member of a form or an entity, the member setting unit removes the user that has performed the withdrawal instruction from the members of the form or entity.  
In claim 6: wherein when a user to be a member of a form is set, the member setting unit also sets the user as a member of an entity created on the basis of the form.  
In claim 7: 
a user screen displaying unit for displaying user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis 15of a form; 
an item inputting unit for receiving, from a user, specification of an item to be enabled from a plurality of items provided in advance in a form; 
an entity creating and inputting unit for receiving 20input of item data of an item enabled in a form; and 
a member inputting unit for receiving specification of one or more users to be members of a form or an entity, wherein the user screen displaying unit selectively displays, on the user screens, an entity with which the user of the user 25terminal is associated as a member thereof from among a plurality of entities.  
In claim 8: 
wherein 5the server includes a user screen providing unit for providing the user terminals with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 10
a form setting unit for defining a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form; 
an entity setting unit for setting an entity based on a form by receiving input of item data of an item enabled 15in the form; 
a member setting unit for setting one or more users to be members of a form or an entity in accordance with specification performed on a user screen by a user; 
an entity updating unit for updating item data of an 20entity in accordance with an instruction to update the item data of the entity from a user; and 
an update notifying unit for notifying a user terminal of update of an entity, 
the user terminal includes: 25
a user screen displaying unit for displaying user screens; Z008-50001US54 
an item inputting unit for receiving, from a user, specification of an item to be enabled in a form; 
an entity creating and inputting unit for receiving input of item data of an item enabled in a form; and 5
a member inputting unit for receiving specification of one or more users to be members of a form or an entity, when providing a user screen to a user, the user screen providing unit of the server selects, as an entity to be displayed on the user screen, an entity with which the user 10is associated as a member thereof from among a plurality of entities, the update notifying unit of the server sets a member of an updated entity to be a user to be notified of the update, and 15the user screen displaying unit of the user terminal displays, on a user screen, an entity with which the user of the user terminal is associated as a member thereof from among a plurality of entities.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recite limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as described above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, Applicant’s disclosure merely further describes the various “units” with respect to the functions they provide and fails to provide a clear link to a particular corresponding structure for performing the claimed functions (e.g. Spec: [0021]: Blocks to be described below do not refer to configurations in units of hardware but to blocks in units of functions.). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of examination, the “units” are interpreted as any hardware, software, and/or combination capable of performing the claimed functions, e.g. Fig. 2-3, [0021]).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the 112(b)/112(f) issues, Examiner suggests Applicant follow the USPTO policy on http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, “112(f): Identifying Limitations That Invoke 112(f) Power Point,” posted August 2, 2013, slide 8, and recite that the functional “units”, e.g. computer instructions/programs (Spec: 21), are stored in memory and executed by a processor.  This will overcome the 112(b) and 112(f) issues.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a “server”, “terminal”, and “system” for allowing users to view and update form information based on user membership, e.g. access permissions or roles /relevance, for the form and for the individual entities/data items within forms, e.g. as part of project or document collaboration rules (at least Spec: paragraphs 1-2, 5, 41, 94). Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “server” (claims 1-6), “user terminal” (claim 7), and “system” (claim 8).
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely: 
In independent claim 1:
displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 
creating an entity in 10accordance with an entity creating instruction based on selection of a form performed … by a user and the selected form; 
setting one or more users to be members of a form or an entity in accordance with 15specification performed…by a user 
updating item data of an entity specified … by a user, in accordance with the specification of the entity and an instruction to update an attribute value of the specified entity; and 20
…notifying a user …of the update of the specified entity, wherein when providing [info] … selects, as an entity to be displayed [to the user], an entity with which the user is associated as a 25member thereof from among a plurality of entities, and 
… notifies members of the Z008-50001US51 updated entity of the update.  
In independent claim 7: 
…displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 
receiving, from a user, specification of an item to be enabled from a plurality of items provided in advance in a form; 
receiving 20input of item data of an item enabled in a form; and 
receiving specification of one or more users to be members of a form or an entity, 
wherein …selectively displays [to a user] an entity with which the user…is associated as a member thereof from among a plurality of entities.  
In independent claim 8: 
displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; 10
defining a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form; 
setting an entity based on a form by receiving input of item data of an item enabled 15in the form; 
setting one or more users to be members of a form or an entity in accordance with specification performed …by a user; 
updating item data of an 20entity in accordance with an instruction to update the item data of the entity from a user; and 
notifying a user … of update of an entity, 
receiving, from a user, specification of an item to be enabled in a form; 
receiving input of item data of an item enabled in a form; and 5
receiving specification of one or more users to be members of a form or an entity, when providing [info]…selects, as an entity to be displayed [to the user], an entity with which the user 10is associated as a member thereof from among a plurality of entities, 
sets a member of an updated entity to be a user to be notified of the update, and 15
displays [to a user] an entity with which the user …is associated as a member thereof from among a plurality of entities.
Dependent claims 2-6 recite the same or similar abstract idea(s) as independent claim 1 with merely further recitation of mere data characterization or additional steps performed as part of the abstract idea, i.e.: 
In claim 2: creating a form in accordance 5with a form creating instruction from a user … defines a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form, and 10…sets a data set of an entity by receiving input of item data of an item enabled in a form.  
In claim 3: wherein… sets whether to make a form or an 15entity available to public in accordance with specification by a user…
 20In claim 4: wherein an entity is a unit of management of processes included in a product or service development project, and includes, as attribute values of the entity, schedule information including a deadline and progress of the processes.In calim 
In claim 5: wherein Z008-50001US52 upon receiving a withdrawal instruction from a user being a member of a form or an entity,…removes the user that has performed the withdrawal instruction from the members of the form or entity.  
In claim 6: wherein when a user to be a member of a form is set, …also sets the user as a member of an entity created on the basis of the form.  
The identified limitations in claims 1-8 above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite elements directed to creating and editing of forms and providing notifications of updates to forms based on user membership, e.g. permissions or relevance, which are part of manual human activities including team project and document collaboration (e.g. Spec: 15-16, 94-95) and thus fall well within the category of certain methods of organizing human activity including business project management and interactions and/or a management of personal behavior or relationships and interactions between people;
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the elements identified above include mere data observations, evaluations, judgments, and/or opinions capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: Claims 1-8 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the additional elements include:
“A server connected with a plurality of user terminals via a communication network, the server comprising: a user screen providing unit for providing a user terminal with user screens capable of displaying …an entity setting unit for… based on selection of a form performed on a user screen …a member setting unit for… in accordance with 15specification performed on a user screen…an entity updating unit for …specified on a user screen …wherein when providing a user screen to a user, the user screen providing unit selects, as an entity to be displayed on the user screen” (claims 1-6), “a form setting unit for creating a form in accordance 5with a form creating instruction from a user on a user screen, wherein the form setting unit …” (claim 2), “10the entity setting unit sets…” (claim 2), “wherein the form setting unit sets…” (claim 3), “the member setting unit” (claim 5), “the member setting unit” (claim 6), “A user terminal comprising: a user screen displaying unit for displaying user screens…an item inputting unit for receiving…an entity creating and inputting unit for receiving 20input… and a member inputting unit for receiving …wherein the user screen displaying unit selectively displays, on the user screens, … of the user 25terminal …” (claim 7), and “An information management system comprising: one or more user terminals and a server connected with each other via a communication network, wherein 5the server includes a user screen providing unit for providing the user terminals with user screens capable of displaying … 10a form setting unit for…an entity setting unit for …a member setting unit for…in accordance with specification performed on a user screen… an entity updating unit for …the user terminal includes: 25a user screen displaying unit for displaying user screens; Z008-50001US54 an item inputting unit for receiving…an entity creating and inputting unit for receiving input… and 5a member inputting unit for receiving…when providing a user screen to a user, the user screen providing unit of the server selects, as an entity to be displayed on the user screen, the update notifying unit of the server… and 15the user screen displaying unit of the user terminal displays, on a user screen…” (claim 8), 
however the aforementioned elements merely amount to generic computer components recited at a high-level of generality including the mere receiving of user input and display of data via a generic “user screen” and thus the aforementioned elements are found to merely amount to the use of a general purpose computer as a tool to “apply” the abstract idea (MPEP 2106.05(f)), and/or attempts to limit the abstract idea to a particular technological environment/field of use of computer-based/electronic document editing (MPEP 2106.05(h)) and therefore fails to integrate the recited abstract idea into a practical application, furthermore the communication between the server and user terminal(s) at most amounts to mere insignificant extra-solution activity, e.g. data gathering, and thus fails to integrate the recited abstract idea into a practical application (MPEP 2106.05(g));
“20an update notifying unit for notifying a user terminal of the update of the specified entity,” (claims 1, 8) and “the update notifying unit notifies members of the Z008-50001US51 updated entity of the update.” (claim 1), however the use of a computer to “notify”, i.e. transmit data, to a generic “user terminal” is at most merely insignificant extra-solution activity (MPEP 2106.05(g)) and thus fails to integrate the recited abstract idea into a practical application. 
“the user screen providing unit provides an entity set to be available to public as a disclosed web page” (claim 3), however the aforementioned display of data as a web page is merely insignificant extra-solution activity, e.g. post-solution data output, (MPEP 2106.05(g)) and/or is merely an attempt at limiting the abstract idea to a particular technological environment/field of use (MPEP 2106.05(h)) and thus fails to integrate the recited abstract idea into a practical application. 
Step 2B: Claims 1-8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including limiting the abstract idea to a particular technological environment/field of use of electronic and online/web-based document completion and editing (MPEP 2106.05(h)), and performs insignificant extra-solution activity, e.g. sending and receiving data between a server and user terminal(s) including “notifying” user terminal(s) of data results/updates (claims 1-8), (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document, and a web browser’s back and forward button functionality). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to allowing users to view and update form information based on user membership, i.e. document collaboration and editing based on user permissions.  
	Claims 1-8 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shakhnovich US 20200151630 A1 (Provisional Application 62/757,230 filed 11/08/2018) (hereinafter “Shakhnovich”).
Claim 1, 
Shakhnovich teaches: A server connected with a plurality of user terminals via a communication network, the server comprising: (Fig. 1-2, 76; [0034]:  a computer system (e.g., workflow server 102), one or more client devices 104, and one or more application services 106a-106n (106 generally). The various components of system 100 may be coupled via one more computer networks 110,; [0096])
5a user screen providing unit for providing a user terminal with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; (e.g. Fig. 31-33, 40-43 showing displayed documents/forms; [0044] GUI module 214 may be configured to generate a plurality of GUIs having suitable controls (e.g., selectable user interface objects) which allow users to interact with the various modules 202-212 executed on workflow server 200.; [0029]: FIGS. 4-74 show example graphical user interfaces (GUIs) (e.g., screens of a user interface); [0061]: Each document may be created or edited by the editing application (e.g., airSlate editor in FIG. 40) provided by the automatic workflow application (e.g., airSlate in FIG. 4). )
an entity setting unit for creating an entity in 10accordance with an entity creating instruction based on selection of a form performed on a user screen by a user and the selected form; (Fig. 31; [0087]: The GUI may display one of the documents added to the workflow, and may provide various controls (e.g., controls 3104) for defining fillable fields within the document. The plurality of controls may allow for the addition of text, numbers, a checkbox, a signature, initials, date, images, dropdown menus, or formulas. ; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.; [0061]: The set of documents added to a particular workflow may be generated and edited based on the workflow templates from a library of pre-built workflows (“Slate Library”). Each document may be created or edited by the editing application (e.g., airSlate editor in FIG. 40) provided by the automatic workflow application (e.g., airSlate in FIG. 4). A user may access the uploaded pdf workflow template to edit and/or add fillable fields using functionality blocks provided by an editing application,; [0062]: the user may specify and add one or more fillable fields for a document using a slate creator, such as Slate Creator 402a illustrated in example GUI 400 in FIG. 4. Different types of fillable fields may be defined and/or added to the document with the editor app.; [0100]- [0101]: The one or more fillable documents may be uploaded from workflow templates)
a member setting unit for setting one or more users to be members of a form or an entity in accordance with 15specification performed on a user screen by a user (Fig. 36, 67, 69; [0063]: At step 308, permission information for the workflow may be received from a client device 104… the one or more fillable fields in one document may be assigned to be filled in by one or more recipients based on a user interaction with a GUI.; [0067]: the workflow distribution module 210 may be configured to enable a user to add multiple individual recipients or collaborators who can share and edit the documents of the workflow, [0089]; [0102]: The suitable controls may be configured to create and/or assign roles to certain fillable fields and grant specific access permissions based on certain user interactions. For example, FIG. 69 shows an example GUI 6900 in which different teammates are assigned to fill out specific document fields in one workflow document.)
an entity updating unit for updating item data of an entity specified on a user screen by a user, in accordance with the specification of the entity and an instruction to update an attribute value of the specified entity; (Fig. 40-41, [0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.; [0089]: Each collaborator may be permitted to modify the workflow, including adding/removing documents and editing fillable fields.; [0092] FIGS. 40 and 41 show example GUIs 4000 and 4100 that allow a user to fill out a workflow document with an editor app,; [0093] and Fig. 43) 
 20an update notifying unit for notifying a user terminal of the update of the specified entity, (Fig. 73, [0104]: In one embodiment, a reminder may be sent to one or more recipients once the information in the workflow is updated. After a workflow document is signed, the user may receive a corresponding notification.; [0112]- [0114] At step 7514, upon receiving a first notification of an approval from a second user (“department manager”), workflow server 102 may automatically send a second invitation URL link associated with the updated and signed form to a third user (“hiring manager”).; Fig. 71, “email notification bots”, and [0103] )
wherein when providing a user screen to a user, the user screen providing unit selects, as an entity to be displayed on the user screen, an entity with which the user is associated as a 25member thereof from among a plurality of entities, and (Fig. 17-18, [0080]: FIGS. 17 and 18 show example GUIs configured for browsing (a) workflows that the current user has created or distributed, (b) workflows that have been distributed to the current user for filling out, and (c) workflows on which the current user has been invited to collaborate…A third workflow (e.g., workflow 1706) may have been shared with the current user for collaborative editing (“Requested to edit”); Fig. 42-45 and [0093]: The GUIs can be customized depending on user and workflow permissions.) 
the update notifying unit notifies members of the Z008-50001US51 updated entity of the update.  ([0112]- [0114] At step 7514, upon receiving a first notification of an approval from a second user (“department manager”), workflow server 102 may automatically send a second invitation URL link associated with the updated and signed form to a third user (“hiring manager”).; Fig. 73 and [0104]: FIG. 73 illustrates an example GUI 7300 in which a workflow may be configured for workflow server 102 to send a reminder to one or more recipients who can access the workflow based on the permission information. A reminder may be set up for a recipient with access to the workflow after a period of time to indicate that the associated workflow documents need to be signed. In one embodiment, a reminder may be sent to one or more recipients once the information in the workflow is updated.; Fig. 71, “email notification bots”, and [0103])

Claim 2,
Shakhnovich further teaches: further comprising: 
a form setting unit for creating a form in accordance 5with a form creating instruction from a user on a user screen, wherein the form setting unit defines a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form, and 10(Fig. 31; [0087]: The GUI may display one of the documents added to the workflow, and may provide various controls (e.g., controls 3104) for defining fillable fields within the document. The plurality of controls may allow for the addition of text, numbers, a checkbox, a signature, initials, date, images, dropdown menus, or formulas. ; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.; [0061]-[0062]: the user may specify and add one or more fillable fields for a document using a slate creator, such as Slate Creator 402a illustrated in example GUI 400 in FIG. 4. Different types of fillable fields may be defined and/or added to the document with the editor app.)
the entity setting unit sets a data set of an entity by receiving input of item data of an item enabled in a form.  ([0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.; Fig. 40-43;)

Claim 3,
Shakhnovich further teaches: wherein the form setting unit sets whether to make a form or an 15entity available to public in accordance with specification by a user, and the user screen providing unit provides an entity set to be available to public as a disclosed web page.  (Fig. 35-39 showing sharing of a “slate”/documents based on user specification, [0090]:  For example, workflows may be shared to anyone inside or outside the organization by sharing a particular link (e.g., a URL) (e.g., link 3702); [0102]: FIG. 70A illustrates an example GUI 7000A in which a user may send email invitations with a public link to teammates or outside users to invite them to edit a particular workflow document and/or multiple documents associated with the workflow.; Fig. 74 and [0105]: FIG. 74 illustrates an example GUI 7400 which enables the user to share a workflow with teammates or anyone outside the user's organization. A user may copy and send a public link or adjust sharing permissions and send email invitations that grant access to a workflow.)

Claim 7,
Shakhnovich teaches: A user terminal comprising: (Fig. 1, [0034]: one or more client devices 104)
a user screen displaying unit for displaying user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis 15of a form; ( e.g. Fig. 31-33, 40-43 showing displayed documents/forms; [0021]: are further configured to execute the workflow application to cause presentation of a plurality of graphical user interfaces (GUIs) within a user interface of the client device operated by the first user.; [0029]: FIGS. 4-74 show example graphical user interfaces (GUIs) (e.g., screens of a user interface); [0044] GUI module 214 may be configured to generate a plurality of GUIs having suitable controls (e.g., selectable user interface objects) which allow users to interact with the various modules 202-212 executed on workflow server 200.; [0061]: Each document may be created or edited by the editing application (e.g., airSlate editor in FIG. 40) provided by the automatic workflow application (e.g., airSlate in FIG. 4).; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.)
an item inputting unit for receiving, from a user, specification of an item to be enabled from a plurality of items provided in advance in a form; (Fig. 31; [0087]: The GUI may display one of the documents added to the workflow, and may provide various controls (e.g., controls 3104) for defining fillable fields within the document. The plurality of controls may allow for the addition of text, numbers, a checkbox, a signature, initials, date, images, dropdown menus, or formulas. ; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.; [0061]-[0062]: the user may specify and add one or more fillable fields for a document using a slate creator, such as Slate Creator 402a illustrated in example GUI 400 in FIG. 4. Different types of fillable fields may be defined and/or added to the document with the editor app.)
an entity creating and inputting unit for receiving 20input of item data of an item enabled in a form; ([0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.; Fig. 40-43; )
a member inputting unit for receiving specification of one or more users to be members of a form or an entity, (Fig. 36, 67, 69; [0063]: At step 308, permission information for the workflow may be received from a client device 104… the one or more fillable fields in one document may be assigned to be filled in by one or more recipients based on a user interaction with a GUI.; [0067]: the workflow distribution module 210 may be configured to enable a user to add multiple individual recipients or collaborators who can share and edit the documents of the workflow, [0089]; [0102]: The suitable controls may be configured to create and/or assign roles to certain fillable fields and grant specific access permissions based on certain user interactions. For example, FIG. 69 shows an example GUI 6900 in which different teammates are assigned to fill out specific document fields in one workflow document.)
wherein the user screen displaying unit selectively displays, on the user screens, an entity with which the user of the user 25terminal is associated as a member thereof from among a plurality of entities.  (Fig. 17-18, [0080]: FIGS. 17 and 18 show example GUIs configured for browsing (a) workflows that the current user has created or distributed, (b) workflows that have been distributed to the current user for filling out, and (c) workflows on which the current user has been invited to collaborate…A third workflow (e.g., workflow 1706) may have been shared with the current user for collaborative editing (“Requested to edit”); Fig. 42-45 and [0093]: The GUIs can be customized depending on user and workflow permissions.)

Claim 8,
Shakhnovich teaches: An information management system comprising: one or more user terminals and a server connected with each other via a communication network, (Fig. 1-2, 76; [0034]:  a computer system (e.g., workflow server 102), one or more client devices 104, and one or more application services 106a-106n (106 generally). The various components of system 100 may be coupled via one more computer networks 110,; [0096])
wherein 5the server includes a user screen providing unit for providing the user terminals with user screens capable of displaying both of a form defining a data structure and an entity being a data set created on the basis of a form; (e.g. Fig. 31-33, 40-43 showing displayed documents/forms; [0044] GUI module 214 may be configured to generate a plurality of GUIs having suitable controls (e.g., selectable user interface objects) which allow users to interact with the various modules 202-212 executed on workflow server 200.; [0029]: FIGS. 4-74 show example graphical user interfaces (GUIs) (e.g., screens of a user interface); [0061]: Each document may be created or edited by the editing application (e.g., airSlate editor in FIG. 40) provided by the automatic workflow application (e.g., airSlate in FIG. 4). )
a form setting unit for defining a data structure of a form by enabling an item specified by a user from a plurality of items provided in advance in the form; (Fig. 31; [0087]: The GUI may display one of the documents added to the workflow, and may provide various controls (e.g., controls 3104) for defining fillable fields within the document. The plurality of controls may allow for the addition of text, numbers, a checkbox, a signature, initials, date, images, dropdown menus, or formulas. ; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.; [0061]-[0062]: the user may specify and add one or more fillable fields for a document using a slate creator, such as Slate Creator 402a illustrated in example GUI 400 in FIG. 4. Different types of fillable fields may be defined and/or added to the document with the editor app.; [0100]- [0101]: The one or more fillable documents may be uploaded from workflow templates)
an entity setting unit for setting an entity based on a form by receiving input of item data of an item enabled 15in the form; ([0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.; Fig. 40-43; [0101]: The one or more fillable documents may be uploaded from workflow templates)
a member setting unit for setting one or more users to be members of a form or an entity in accordance with specification performed on a user screen by a user; (Fig. 36, 67, 69; [0063]: At step 308, permission information for the workflow may be received from a client device 104… the one or more fillable fields in one document may be assigned to be filled in by one or more recipients based on a user interaction with a GUI.; [0067]: the workflow distribution module 210 may be configured to enable a user to add multiple individual recipients or collaborators who can share and edit the documents of the workflow, [0089]; [0102]: The suitable controls may be configured to create and/or assign roles to certain fillable fields and grant specific access permissions based on certain user interactions. For example, FIG. 69 shows an example GUI 6900 in which different teammates are assigned to fill out specific document fields in one workflow document.) 
an entity updating unit for updating item data of an 20entity in accordance with an instruction to update the item data of the entity from a user; (Fig. 40-41, [0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.; [0089]: Each collaborator may be permitted to modify the workflow, including adding/removing documents and editing fillable fields.; [0092] FIGS. 40 and 41 show example GUIs 4000 and 4100 that allow a user to fill out a workflow document with an editor app,; [0093] and Fig. 43) 
an update notifying unit for notifying a user terminal of update of an entity, (Fig. 73, [0104]: In one embodiment, a reminder may be sent to one or more recipients once the information in the workflow is updated. After a workflow document is signed, the user may receive a corresponding notification.; [0112]- [0114] At step 7514, upon receiving a first notification of an approval from a second user (“department manager”), workflow server 102 may automatically send a second invitation URL link associated with the updated and signed form to a third user (“hiring manager”).; Fig. 71, “email notification bots”, and [0103] )
the user terminal includes:  (Fig. 1, [0034]: one or more client devices 104)
a user screen displaying unit for displaying user screens; Z008-50001US54( [0021]: are further configured to execute the workflow application to cause presentation of a plurality of graphical user interfaces (GUIs) within a user interface of the client device operated by the first user.; [0029]: FIGS. 4-74 show example graphical user interfaces (GUIs) (e.g., screens of a user interface); [0044] GUI module 214 may be configured to generate a plurality of GUIs having suitable controls (e.g., selectable user interface objects) which allow users to interact with the various modules 202-212 executed on workflow server 200.)
an item inputting unit for receiving, from a user, specification of an item to be enabled in a form; (Fig. 31; [0087]: The GUI may display one of the documents added to the workflow, and may provide various controls (e.g., controls 3104) for defining fillable fields within the document. The plurality of controls may allow for the addition of text, numbers, a checkbox, a signature, initials, date, images, dropdown menus, or formulas. ; [0053]: For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data.; [0061]-[0062]: the user may specify and add one or more fillable fields for a document using a slate creator, such as Slate Creator 402a illustrated in example GUI 400 in FIG. 4. Different types of fillable fields may be defined and/or added to the document with the editor app.)
an entity creating and inputting unit for receiving input of item data of an item enabled in a form; (Fig. 40-43; [0053]: For example, when a packet is distributed to a particular recipient, that recipient may access a GUI that displays the workflow documents (or an image thereof) overlaid with a form. For each fillable field defined as part of the workflow template, the form may include a corresponding control into which the recipient can enter data. The entered recipient data can be submitted or transmitted to the workflow distribution module 210, which can store that data in database 218.)
a member inputting unit for receiving specification of one or more users to be members of a form or an entity, (Fig. 36, 67, 69; [0063]: At step 308, permission information for the workflow may be received from a client device 104…As shown in example GUI 6900 of FIG. 69, the one or more fillable fields in one document may be assigned to be filled in by one or more recipients based on a user interaction with a GUI.; [0067]: the workflow distribution module 210 may be configured to enable a user to add multiple individual recipients or collaborators who can share and edit the documents of the workflow, [0089]; [0102]: user interface objects that allow the user to setup roles and assign access permissions.)
when providing a user screen to a user, the user screen providing unit of the server selects, as an entity to be displayed on the user screen, an entity with which the user 10is associated as a member thereof from among a plurality of entities, (Fig. 17-18, [0080]: FIGS. 17 and 18 show example GUIs configured for browsing (a) workflows that the current user has created or distributed, (b) workflows that have been distributed to the current user for filling out, and (c) workflows on which the current user has been invited to collaborate…A third workflow (e.g., workflow 1706) may have been shared with the current user for collaborative editing (“Requested to edit”); Fig. 42-45 and [0093]: The GUIs can be customized depending on user and workflow permissions.)
the update notifying unit of the server sets a member of an updated entity to be a user to be notified of the update, ([0112]- [0114] At step 7514, upon receiving a first notification of an approval from a second user (“department manager”), workflow server 102 may automatically send a second invitation URL link associated with the updated and signed form to a third user (“hiring manager”).; Fig. 73 and [0104]: FIG. 73 illustrates an example GUI 7300 in which a workflow may be configured for workflow server 102 to send a reminder to one or more recipients who can access the workflow based on the permission information. A reminder may be set up for a recipient with access to the workflow after a period of time to indicate that the associated workflow documents need to be signed. In one embodiment, a reminder may be sent to one or more recipients once the information in the workflow is updated.; Fig. 71, “email notification bots”, and [0103])
the user screen displaying unit of the user terminal displays, on a user screen, an entity with which the user of the user terminal is associated as a member thereof from among a plurality of entities. (Fig. 17-18, [0080]: FIGS. 17 and 18 show example GUIs configured for browsing (a) workflows that the current user has created or distributed, (b) workflows that have been distributed to the current user for filling out, and (c) workflows on which the current user has been invited to collaborate…A third workflow (e.g., workflow 1706) may have been shared with the current user for collaborative editing (“Requested to edit”); Fig. 42-45 and [0093]: The GUIs can be customized depending on user and workflow permissions.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shakhnovich US 20200151630 A1, as applied to parent claim 1 above, in view of
Hornick et al. US 20020103689 A1 (hereinafter “Hornick”).20Claim 
Claim 4,
Shakhnovich describes workflow documents/forms for a variety of industries/uses (e.g. Fig. 66, 68: “Purchase Order Flow”; [0061]: FIGS. 34-35 show other example GUIs for adding more documents to a workflow of “Company Invoice.” [0070]: browsing a slate library relevant to different industry categories. Some examples of categories include “Legal forms,” “Business forms,” “Employment forms,” and “Tax forms.” For example, GUI 700 shows a collection of example workflows 702 in a category of “legal forms”.), however Shakhnovich fails to clearly describe forms for a development project that include schedule information including deadline and progress of the project/processes, i.e.: wherein an entity is a unit of management of processes included in a product or service development project, and includes, as attribute values of the entity, schedule information including a deadline and progress of the processes.  

Hornick however, in analogous art of business project and team management, teaches: wherein an entity is a unit of management of processes included in a product or service development project, and includes, as attribute values of the entity, schedule information including a deadline and progress of the processes. (Hornick: [0079]: Tools used in creating a deal 182 include library templates 184 and task and milestone templates 186…Templates 186 provide suggested groupings of milestones, and the tasks and sub-tasks needed to complete each milestone. Taken together, the milestones and tasks identified and populated using templates 186 provide a deal timeline… Creation of a deal within system 10 starts other system activity, including creation of a number of deal specific forms and screens (described below in detail), some of which are populated from further user input, others are automatically populated by system 10 using deal information, common to all deals, provided by the stored templates for the business; [0084] Deal timeline 192 is a grouping of screens (described below) which contain milestones and tasks for current deals. The milestones, tasks and sub-tasks that belong to each milestone are added to the deal timeline based on the default task template assigned to the current deal. Additionally, system 10 allows a deal team member to input customer request dates and add ad-hoc tasks to the deal when necessary. Information displayed includes the milestones for the current deal, current due dates and actual completion of each milestone, and tasks and sub-tasks required to complete each milestone through assignment and management of the tasks.; [0137]: Using the interface provided by screen 640, a user with modify permissions is able to modify all detailed information for a single milestone, including customer request dates, due dates, and actual completion dates.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Shakhnovich’s method and system for collaborative project and document editing, as described above, to include forms/entities for managing development projects that include schedule information including deadline and progress attributes in view of Hornick in order to provide improved team management and increased project guidance by providing increased support and standardization of processes (e.g. Hornick: [0005] a method for supporting, streamlining and standardizing a deal-making process is provided….and using a system based tool to guide a deal team through the deal-making process.; [0006]: a system configured for managing the deal process is provided…The templates facilitate ensuring a common approach for deal creation and management across a business while allowing for business specific customization. The system also provides for identification of pre-defined tasks and includes structures for facilitating business transactions which allow individual business units to configure portals and web pages to meet business needs. The system includes a robust security structure allowing companies and users on specific deals to be isolated from other deals, thereby protecting company confidential information. Also, summary and status pages within the system keep members of a deal team informed.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Shakhnovich and Hornick in the same field of collaborative project and document management and completion and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shakhnovich describing workflow documents/forms for a variety of industries/uses (e.g. Fig. 66, 68: “Purchase Order Flow”; [0061]: FIGS. 34-35 show other example GUIs for adding more documents to a workflow of “Company Invoice.” [0070]: browsing a slate library relevant to different industry categories. Some examples of categories include “Legal forms,” “Business forms,” “Employment forms,” and “Tax forms.” For example, GUI 700 shows a collection of example workflows 702 in a category of “legal forms”.), the results of the combination were predictable (MPEP 2143 A).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shakhnovich US 20200151630 A1, as applied to parent claim 1 above, in view of
Kruse et al. US 10986131 B1 (hereinafter “Kruse”). 
Claim 5,
Although Shakhnovich describes users, e.g. administrators and/or owners of forms/documents, having the ability to remove other collaborators/teammates (e.g. Fig. 12C; [0076]-[0077]: menu may be selected by a user to manage a team member's role (e.g., interface element 1214 a), delete a teammate (e.g., interface element 1214 b), or block a teammate (e.g., interface element 1214 c). ; [0079] and Fig. 15-16), Shakhnovich fails to describe the users, e.g. collaborators/teammates, requesting their own  “withdrawal” from the form, i.e.: wherein upon receiving a withdrawal instruction from a user being a member of a form or an entity, the member setting unit removes the user that has performed the withdrawal instruction from the members of the form or entity. 
Kruse however, in analogous art of access control policies and management, teaches: wherein upon receiving a withdrawal instruction from a user being a member of a form or an entity, the member setting unit removes the user that has performed the withdrawal instruction from the members of the form or entity. (c.8:45-59: A policy edit and/or the resulting policy change from a requester (which may be the same as the user) that removes one or more of these permissions for the user to access that certain resource; c.15:16-32: A policy management service may first receive a policy change specifying a change to one or more permissions associated with a policy 502. The policy edit (or the corresponding proposed access control policy change) may be received from a requester by that requester making, for example, one or more API calls to a web server of the policy management service.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Shakhnovich’s method and system for collaborative project and document editing, as described above, to include removing a user membership to a form in response to receiving the user’s withdrawal request in view of Kruse in order to provide more current and accurate access permissions to resources by allowing users to request to add and remove membership as needed (Kruse: c.1:14-55: Modern computer systems place a high importance on security of user access to system resources and on maintaining current and accurate polices for the permissions of computer system users to access those system resources… An administrator with permissions for modifying policies, for example, can inadvertently add unneeded permissions (resulting in a corresponding decrease in security; c.2:35-c.3:4) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Shakhnovich and Kruse in the same field of resource access management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shakhnovich describing allowing users to add/remove teammates (e.g. Fig. 12C, 13, 16, [0079]: the GUI may provide functionality to delete the selected teammate ) request membership/access (e.g. Fig. 58, [0095]:  A user may send a request for an access to a workflow), the results of the combination were predictable (MPEP 2143 A).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over: 
Shakhnovich US 20200151630 A1, as applied to parent claim 1 above, in view of
Gilbert et al. US 20060064434 A1 (hereinafter “Gilbert”).
Claim 6,
Shakhnovich fails to clearly articulate however Gilbert, in analogous art of team collaboration and document management, teaches: wherein when a user to be a member of a form is set, the member setting unit also sets the user as a member of an entity created on the basis of the form.  (Gilbert describing hierarchical based resource/document membership: Fig. 2; [0029]: Metadata associated with an object at a particular level in the hierarchy automatically propagates to each object at a hierarchical level below that particular level… As another example, in addition to its own metadata, a given document has metadata inherited from the folder containing the document ; [0050]: As yet another example of metadata, the user specifies the security for the project.; [0066] Updated team membership is propagated to lower level objects (i.e., folders and documents) in the object hierarchy for proper access control. Also, the project is automatically added to the Active Account/Active Projects hierarchy of the new team member.; [0052]: Permissions on the project and its folders and documents are established based on project security and team membership.; [0061]:  Metadata changes may be selectively or automatically propagated to existing folders and documents, or only to newly created folders (and then to newly created documents in those folders), based on the project profile (described below). ; [0048]: a predefined template folder is created for the project and populated with template documents for each specific solution type. This allows users to begin work without having to create documents in their entirety.; [0053] After a project has been established (i.e., has become active), team members can propagate subsequent metadata changes to all existing lower levels of the hierarchy 100, or to apply those changes only to newly created objects in those lower levels.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Shakhnovich’s method and system for collaborative project and document editing, as described above, to include setting entity membership based on form membership in view of Gilbert in order to provide easier management of user access to collaborative content and ensure proper access control(e.g. Gilbert: [0066] Updated team membership is propagated to lower level objects (i.e., folders and documents) in the object hierarchy for proper access control. ; [0001] The invention relates generally to computer software for collaborative computing. More particularly, the invention relates to a case management system and method for facilitating collaboration on projects among individuals of an organization and for ensuring that the intellectual capital produced during the execution of each project can be found by and made accessible to other individuals in the organization.; [0002] : Consequently, organizations typically want this knowledge to be made available and readily discoverable across the organization so that individuals can profit from the accomplishments of others. Often, though, the vast quantity of intellectual capital can make it cumbersome for individuals to find relevant information.) (see MPEP 2143 G).
	Furthermore, it would have been obvious to combine the teachings of Shakhnovich and Gilbert in the same field of collaborative project and document management and completion and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Shakhnovich describing template based form creation and providing collaborative editing of forms including granular access control to individual form items (e.g. Fig. 67-69, [0100]-[0102]:  The suitable controls may be configured to create and/or assign roles to certain fillable fields and grant specific access permissions based on certain user interactions.), the results of the combination were predictable (MPEP 2143 A).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US20200151670A1 describing methods for setting workflow form permissions 
US8966445B2 describing collaborative workspace management and permission based access
US7996441B2 describing collaborative enterprise proposal creation 
US 9817806 B1 describing a document management system with notification of entity changes 
US 20150106685 A1 describing transformation of documents into web applications based on collaborative negotiation and access rules 
US20200074406A1 describing a project collaboration tool for collaborative management of projects through design, construction, and maintenance phases 
US20170346828A1 describing a system for document construction and based on role-based access controls 
US20090030948A9 describing a method and apparatus for matter-centric document organization and management 
CN 112241865 A describing an office tool that allows cooperative document creation  
US 20020188638 A1 describing a document negotiation process
US 7296023 B2 describing a system and method for real-time collaboration 
US20050165859A1 describing content collaboration with granular access permissions and notification of changes 
Fish, Robert S., Robert E. Kraut, and Mary DP Leland. "Quilt: A collaborative tool for cooperative writing." Proceedings of the ACM SIGOIS and IEEECS TC-OA 1988 conference on Office information systems. 1988.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624